Title: To Benjamin Franklin from John Diot & Co., 24 July 1780
From: Diot, John, & Cie.
To: Franklin, Benjamin


Honored Sir
Morlaix July the 24th. 1780
We did our Selves the honnour to write to you the 7th. Instant, to acquaint you with the arrivall in this harbour, of the prize Padmore Capn. Salomon William, Loaded with 28 Twenty four pounds Cannons.
This Serves to forward to Your Excellency an abstract of the Journal of the Black Princess privateer, Captn. Edwd. Macatter commander, that came in to this harbour on the 18th. Instant at night. She Landed next day 26. Ransomers for £10500. Stg, and 16 prisonners, whereof Subjoined a List of their names, proceeding from the brig Padmore, and from Two Vessells they destroyed at Sea.
Captn. Macatter Expects that Your Excellency will cause them 16 prisonners and two Sent in the prize Exchanged for a like Number of Americans now lying in Gaol in England.
We understood by the Commissary here, that those prisoners were to be Sent off this week by the Britannia Carteel Ship now lying in this road; Your Excellency will undoubtedly take care that they Shou’d be exchanged for French prisonners, for, endeed, not one Single man wou’d go out in the Cutter again, were they not persuaded that the above prisonners Wou’d Serve to their own exchange, had they the misfortune of being taken.
Being all what occurrs at present We have the honnour to be Very Respectfully of Your Excellency The most obedient and Most Humble Servants
Jn Diot & Co.
His Excellency B. Franklin
 
Notation: Diot & Co. July 24. 1780
